       CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 1 of 48




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


The Satanic Temple,                                    Case No. 19-cv-1122 (WMW/JFD)

                            Plaintiff,
                                                                   ORDER
       v.

City of Belle Plaine, Minnesota, et al.,

                            Defendants.

The Satanic Temple, Inc.,                              Case No. 21-cv-0336 (WMW/JFD)

                             Plaintiff,
                                                                   ORDER
       v.

City of Belle Plaine, MN,

                             Defendant.


       In these two related matters, Plaintiff The Satanic Temple (TST) alleges that

Defendant City of Belle Plaine, Minnesota (Belle Plaine), violated its rights under federal

law, the United States Constitution, and the Minnesota Constitution and should be held

liable under the doctrine of promissory estoppel. In TST’s first-filed case, this Court

dismissed TST’s constitutional and statutory claims for failure to state a claim on which

relief can be granted. See Satanic Temple v. City of Belle Plaine (Satanic Temple I), 475

F. Supp. 3d 950 (D. Minn. 2020). In Satanic Temple I, Belle Plaine now moves for

summary judgment as to TST’s remaining promissory-estoppel claim. TST opposes

Belle Plaine’s motion and appeals the magistrate judge’s January 26, 2021 Order, which
         CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 2 of 48




denied in part TST’s motion to compel discovery, denied TST’s motion to amend the

pretrial scheduling order, and denied TST’s motion for leave to amend its complaint to

re-assert its dismissed constitutional claims and add new constitutional claims.

         After the magistrate judge denied TST’s motion to amend its complaint in Satanic

Temple I, TST commenced a second lawsuit on February 4, 2021. See Satanic Temple,

Inc. v. City of Belle Plaine (Satanic Temple II), No. 21-cv-0336, Dkt. 1 (D. Minn. Feb. 4,

2021).     In Satanic Temple II, TST asserts the same constitutional claims that TST

unsuccessfully attempted to assert in its proposed amended complaint in Satanic

Temple I. Belle Plaine moves to dismiss TST’s complaint in Satanic Temple II, arguing

that the claims are barred by res judicata based on Satanic Temple I and, in the

alternative, the complaint fails to state a claim on which relief can be granted. Belle

Plaine also moves for sanctions against TST’s counsel, arguing that the filing of Satanic

Temple II is a frivolous attempt to circumvent the rulings in Satanic Temple I and waste

judicial resources.

         For the reasons addressed below, Belle Plaine’s motions for summary judgment,

dismissal, and sanctions are granted and the January 26, 2021 Order is affirmed.

                                    BACKGROUND

         On February 21, 2017, the Belle Plaine City Council enacted Resolution 17-020,

titled “ESTABLISHING A POLICY REGARDING A LIMITED PUBLIC FORUM IN

VETERANS MEMORIAL PARK” (the Enacting Resolution).                   In relevant part, the

Enacting Resolution provides:




                                             2
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 3 of 48




             [T]he Council wishes to allow private parties access to
             Veterans Memorial Park for the purpose of erecting displays
             in keeping with the purpose of honoring and memorializing
             veterans . . . .

                ...

                1.        The City designates a limited public forum in
                          Veterans Memorial Park for the express purpose
                          of allowing individuals or organizations to erect
                          and maintain privately owned displays that
                          honor and memorialize living or deceased
                          veterans, branch of military and Veterans
                          organizations affiliated with Belle Plaine. . . .

                ...

                9.        The requesting party and not the City shall own
                          any display erected in the limited public forum.
                          The display must have liability coverage of
                          $1,000,000 . . . .

                ...

                13.       In the event the City desires to close the limited
                          public forum or rescind this policy, the City,
                          through its City Administrator, may terminate
                          all permits by giving ten (10) days’ written
                          notice of termination to [the] Owner, within
                          which period the owner must remove their
                          display from city property.


      On February 23, 2017, TST submitted an application to erect a display in Belle

Plaine’s Veterans Memorial Park pursuant to the Enacting Resolution. TST received a

permit on March 29, 2017. The Belle Plaine Veterans Club also obtained a permit under

the Enacting Resolution to erect a display. On June 29, 2017, TST notified the City

Administrator that its memorial monument was complete. TST spent “substantial sums


                                           3
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 4 of 48




in the design and construction of its display” and acquired liability insurance as required

by the Enacting Resolution.

       On July 17, 2017, Belle Plaine rescinded the Enacting Resolution by enacting

Resolution 17-090, titled “RESCINDING THE POLICY AND ELIMINATING THE

LIMITED PUBLIC FORUM IN VETERANS MEMORIAL PARK” (the Rescission

Resolution). In relevant part, the Rescission Resolution provides:

              The policy established in Resolution 17-020 is rescinded and
              the limited public forum established in the Park is hereby
              eliminated. Private displays or memorials placed in the Park
              shall be removed within a reasonable period by the owner
              thereof or, upon notice to such owner, or they will be deemed
              abandoned and removed by the City.

The next day, Belle Plaine notified TST by letter that the Belle Plaine City Council

adopted the Rescission Resolution and enclosed a check reimbursing TST for its permit-

application fee. As a result of the Rescission Resolution, TST never erected its display.

Belle Plain Veteran’s Club voluntarily removed its display from Veterans Memorial Park

before Belle Plaine enacted the Rescission Resolution.

       I.     TST’s First Lawsuit: Satanic Temple I

       On April 25, 2019, TST commenced its first lawsuit against Belle Plaine, Satanic

Temple I.1 The complaint in Satanic Temple I alleges that Belle Plaine violated TST’s

rights under federal law, the United States Constitution, and the Minnesota Constitution



1
       TST also sued Belle Plaine Mayor Christopher Meyer and four members of the
Belle Plaine City Council.



                                            4
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 5 of 48




and should be held liable under the doctrine of promissory estoppel.2 In a July 31, 2020

Order, this Court dismissed TST’s constitutional and statutory claims without prejudice

for failure to state a claim on which relief can be granted. Satanic Temple I, 475 F. Supp.

3d at 966. As a result, only TST’s promissory-estoppel claim remains.

      In December 2020, TST moved to compel discovery and amend the pretrial

scheduling order.    TST also sought leave to amend its complaint to re-assert the

constitutional claims that the Court had dismissed and to assert new constitutional claims.

In a January 26, 2021 Order, the magistrate judge denied in part TST’s motion to compel

discovery and denied TST’s motion to amend. The magistrate judge concluded that TST

had not demonstrated good cause to amend the pretrial scheduling order, which required

any motion to amend the pleadings to be filed no later than October 15, 2019. The

magistrate judge also concluded that TST had not demonstrated good cause to amend the

complaint, observing that TST “does not allege any ‘new’ facts [that] could not have with

due diligence been asserted in its original Complaint.” In addition, the magistrate judge

concluded that TST’s proposed amended claims are futile because they fail to correct the

deficiencies previously identified by the Court when dismissing TST’s constitutional

claims.

       Belle Plaine moves for summary judgment in Satanic Temple I as to TST’s

promissory-estoppel claim.     TST opposes summary judgment and also appeals the

magistrate judge’s January 26, 2021 Order denying TST’s motion to amend.

2
      TST also alleged, but voluntarily dismissed, three contract-related claims in
Satanic Temple I.


                                            5
       CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 6 of 48




       II.    TST’s Second Lawsuit: Satanic Temple II

       On February 4, 2021, after the magistrate judge denied TST’s motion to amend in

Satanic Temple I, TST filed a second lawsuit against Belle Plaine, Satanic Temple II.

The eight-count complaint in Satanic Temple II alleges that Belle Plaine violated TST’s

rights to free speech, free exercise of religion, equal protection, and due process under the

United States Constitution and the Minnesota Constitution.          Belle Plaine moves to

dismiss TST’s complaint in Satanic Temple II. Belle Plaine argues that TST’s claims in

Satanic Temple II are barred by res judicata and, in the alternative, fail to state a claim on

which relief can be granted. Belle Plaine also moves for sanctions against TST’s counsel,

arguing that the filing of Satanic Temple II is a frivolous attempt to circumvent the

rulings in Satanic Temple I and waste judicial resources.

                                        ANALYSIS

       I.     Belle Plaine’s Motion for Summary Judgment (Satanic Temple I)

       Summary judgment is proper when the record before the district court establishes

that there is “no genuine dispute as to any material fact” and the moving party is “entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute as to a material

fact exists when “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When

deciding a motion for summary judgment, a district court construes the evidence in the

light most favorable to the nonmoving party and draws all reasonable inferences in the

nonmoving party’s favor. See Windstream Corp. v. Da Gragnano, 757 F.3d 798, 802–03




                                              6
       CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 7 of 48




(8th Cir. 2014). When asserting that a fact is genuinely disputed, the nonmoving party

must “submit affidavits, depositions, answers to interrogatories, or admissions on file and

designate specific facts” in support of that assertion. Gander Mountain Co. v. Cabela’s,

Inc., 540 F.3d 827, 831–32 (8th Cir. 2008); see also Fed. R. Civ. P. 56(c)(1)(A). A

nonmoving party may not “rest on mere allegations or denials but must demonstrate on

the record the existence of specific facts which create a genuine issue for trial.” Krenik v.

County of Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995) (internal quotation marks omitted).

       Belle Plaine moves for summary judgment as to TST’s remaining promissory-

estoppel claim in Satanic Temple I. Promissory estoppel permits courts to enforce a

promise on equitable grounds even if the parties did not enter into a contract. City of

St. Joseph v. Sw. Bell Tel., 439 F.3d 468, 477 (8th Cir. 2006).          To prevail on its

promissory-estoppel claim under Minnesota law, TST must prove three elements: (1) the

promisor made a clear and definite promise, (2) the promisor intended to induce reliance

and such reliance occurred, and (3) the promise must be enforced to prevent an injustice.

Hous. & Redevelopment Auth. of Chisholm v. Norman, 696 N.W.2d 329, 336 (Minn.

2005). The Court addresses each element in turn.3


3
       As an initial matter, TST argues that Belle Plaine has not laid foundation for
Exhibits 4, 5, 8, and 33–45 that Belle Plaine filed in support of its motion for summary
judgment and moves to strike these exhibits. TST also moves to strike a declaration
Belle Plaine filed with its reply brief. TST is correct that, “[t]o be considered on
summary judgment, documents must be authenticated by and attached to an affidavit
made on personal knowledge setting forth such facts as would be admissible in
evidence.” DG & G, Inc. v. Flexsol Packaging Corp. of Pompano Beach, 576 F.3d 820,
825–26 (8th Cir. 2009) (internal quotation marks omitted). But here, TST’s argument
lacks merit. Exhibits 4, 5, and 8 are copies of the city resolutions and the permit that are


                                             7
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 8 of 48




       A.     Promise

       The first element that TST must prove to prevail on its promissory-estoppel claim

is that Belle Plain made a clear and definite promise to TST. Id. It is undisputed that the

alleged promise in this case arises from the permit that Belle Plaine issued to TST on

March 29, 2017, and not Belle Plaine’s passage of the Enacting Resolution on February

21, 2017.

      A clear and definite promise “require[s] that the promisor should reasonably

expect to induce action or forbearance on the part of the promisee.” Martens v. Minn.

Mining & Mfg. Co., 616 N.W.2d 732, 746 (Minn. 2000). Minnesota has adopted the

Restatement (Second) of Contracts with respect to promissory estoppel. See Walser v.

Toyota Motor Sales, U.S.A., Inc., 43 F.3d 396, 400–01 (8th Cir. 1994) (citing Christensen

v. Minneapolis Mun. Emps. Ret. Bd., 331 N.W.2d 740, 749 (Minn. 1983)). Under the

the basis for TST’s claims, exhibits to TST’s complaint, and relied on by TST as well.
Exhibits 33 and 34 are TST’s discovery responses. As to the other eleven challenged
exhibits, Belle Plaine filed with its reply brief the declaration of Belle Plaine’s City
Administrator, authenticating these exhibits. A district court “has broad discretion in
permitting supplementation of the summary judgment record” and “has discretion
whether to accept or reject untimely filed materials.” See id. at 826 (internal quotation
marks omitted). Many courts have permitted subsequently filed affidavits to remedy
previously filed unsworn materials. See, e.g., id. (finding that the district court did not
abuse its discretion by permitting a party to supplement the summary judgment record
with an affidavit that cured a previously unsworn expert report); Skrovig v. BNSF Ry.
Co., 855 F. Supp. 2d 933, 936 (D.S.D. 2012) (considering expert witness reports initially
filed without affidavits when plaintiffs later submitted sworn affidavits from the two
expert witnesses with the original reports attached); Maytag Corp. v. Electrolux Home
Prods., Inc., 448 F. Supp. 2d 1034, 1064 (N.D. Iowa 2006) (“[S]ubsequent verification or
reaffirmation of an unsworn expert’s report, either by affidavit or deposition, allows the
court to consider the unsworn expert’s report on a motion for summary judgment.”).
Moreover, the analysis that follows does not rely on most of the exhibits that TST
challenges. For these reasons, TST’s motion to strike is denied.


                                            8
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 9 of 48




Restatement, a “promise” is defined as “a manifestation of intention to act or refrain from

acting in a specified way, so made as to justify a promisee in understanding that a

commitment has been made.” Restatement (Second) of Contracts § 2(1) (Am. L. Inst.

1981). When a promise is accompanied by a legal duty to perform, the promise creates a

contract. Id. cmt. a. But when a contract having legal effect does not exist, as is the case

with respect to promissory estoppel, a “promise” refers to a “promisor’s words or acts of

assurance, including the justified expectations of the promisee.” Id.

       Belle Plaine argues that the March 29, 2017 permit it issued to TST is not a clear

and definite promise because Belle Plaine reserved the right to terminate the limited

public forum in Veterans Memorial Park at any time. Under the Restatement, when an

alleged promisor’s performance is “entirely optional,” such an “illusory promise” falls

outside the Restatement’s definition of a promise. Id. cmt. e. Thus, “[e]ven if a present

intention is manifested, the reservation of an option to change [the promisor’s] intention

means that there can be no promisee who is justified in an expectation of

performance.” Id.

       Here, the permit that Belle Plaine issued to TST includes both a cover letter and a

copy of the permit application reflecting its approval as of March 29, 2017. The cover

letter does not reference the Enacting Resolution or Belle Plaine’s right to terminate the

limited public forum, but provides as follows:

              The City of Belle Plaine has approved your request for a
              permit to emplace a display within the Limited Public Forum
              at Veterans Memorial Park. As a reminder, the display must
              be placed by the owner of the display under the supervision of


                                             9
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 10 of 48




                the public works department. The limited public forum area
                will be fully marked by April 3, 2017. Once the area is
                marked, we will be ready to supervise placement. Please
                make contact with me via e-mail . . . or by phone . . . to
                arrange a time for placement. All displays must be marked
                with a visible name of the owner and the permit number.
                Your permit number Is LPF 17-02. This permit is good for
                one year from the date of this letter. You may reapply to
                place another display once the display under this permit is
                removed. Please contact me if you have any questions.

In the approved permit application, however, TST acknowledged that it would “comply

with the Limited Public Forum Policy of the City of Belle Plaine,” which undisputedly is

a reference to the Enacting Resolution.4 It also is undisputed that, under Resolution 17-

020, Belle Plaine reserved the option to terminate all permits pertaining to the limited

public forum:

                In the event the City desires to close the limited public forum
                or rescind this policy, the City, through its City
                Administrator, may terminate all permits by giving ten (10)
                days’ written notice of termination to [the] Owner, within
                which period the owner must remove their display from city
                property.

Notably, however, although Belle Plaine reserved the right to close the limited public

forum and terminate all permits, Belle Plaine manifested its intent to do so only “by


4
       TST argues that the permit application and its reference to the Enacting Resolution
are not a part of the permit. TST appears to contend that the terms of Belle Plaine’s
alleged promise are limited to the four corners of the one-page cover letter approving
TST’s permit request. But the evidence reflects otherwise. The cover letter includes
“reminder[s]” about the permit requirements without detailing every requirement, and the
cover letter encloses the permit application with notations reflecting its approval on
March 29, 2017, including the city administrator’s signature. To the extent that the
permit represents a clear and definite promise, the permit application is a part of the
permit.


                                              10
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 11 of 48




giving ten (10) days’ written notice of termination.” Thus, the permit does not make

Belle Plaine’s performance an “entirely optional . . . illusory promise.” See Restatement

(Second) of Contracts § 2 cmt. e.      Rather, by issuing TST a permit, Belle Plaine

manifested its intent to allow TST to place a display in Veterans Memorial Park for up to

a year and to provide TST ten days’ notice if Belle Plaine decided to terminate the permit

early, thereby implicitly guaranteeing TST a period of at least ten days to place its

display in Veterans Memorial Park.

      According to Belle Plaine, TST’s witnesses testified at their depositions that they

understood that Belle Plaine could close the limited public forum or rescind the policy at

any time with ten days’ written notice and that there were no limits on Belle Plaine’s

right to do so. These facts may be undisputed, but they are immaterial to whether Belle

Plaine’s performance was optional or illusory. Although Belle Plaine had a right to

rescind the policy, it nonetheless manifested an intent to do so only after providing ten

days’ written notice. Thus, Belle Plaine’s performance was not entirely optional.

      A promise is clear and definite if “the promisor should reasonably expect to

induce action or forbearance on the part of the promisee.” Martens, 616 N.W.2d at 746.

On this record, a jury reasonably could find that Belle Plaine’s permit to TST conveyed a

promise—namely, to allow TST an opportunity to place a display in Veterans Memorial

Park for at least ten days and up to a year, and to provide TST ten days’ notice if the

permit would be terminated before March 29, 2018. And a jury could find that Belle

Plaine should reasonably have expected such a promise to induce action on the part of




                                           11
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 12 of 48




TST—namely, expending time, money, and effort constructing a display and transporting

it to Veterans Memorial Park.

      For these reasons, genuine disputes of material fact exist as the first element of

TST’s promissory-estoppel claim.

      B.     Reliance

      The second element that TST must prove to prevail on its promissory-estoppel

claim is that Belle Plaine intended to induce TST to rely on Belle Plaine’s promise and

that such reliance in fact occurred. Hous. & Redevelopment Auth., 696 N.W.2d at 336.

In addition, “such reliance must have occurred to [TST’s] detriment.” Cohen v. Cowles

Media Co., 479 N.W.2d 387, 391 (Minn. 1992).

      It is undisputed that Belle Plaine granted TST a permit “to emplace a display

within the Limited Public Forum at Veterans Memorial Park.” The permit also expressly

invited TST to contact the city administrator “to arrange a time for placement” of TST’s

display. A jury reasonably could infer from these facts that Belle Plaine intended for

TST to rely on Belle Plaine’s promise by undertaking efforts to place a display in

Veterans Memorial Park.

      To prove the reliance element of its promissory-estoppel claim, however, TST also

must prove that it detrimentally relied on Belle Plaine’s promise. Cohen, 479 N.W.2d at

391. TST contends that it detrimentally relied on Belle Plaine’s promise by “expending

time, effort, and expense to create a monument [that] is not fulfilling its purpose.” Both

of TSTs directors testified, however, that TST contacted an artist in February 2017 and




                                           12
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 13 of 48




expressed interest in commissioning the construction of a monument before TST

obtained a permit to display it in Veterans Memorial Park and regardless of whether

Belle Plaine voted to establish a limited public forum in Veterans Memorial Park.

Although TST disputes whether it knew, at that time, that Belle Plaine would be

establishing a limited public forum, this dispute is immaterial. The relevant “promise” on

which TST allegedly relied is the March 29, 2017 permit. The undisputed evidence

establishes that TST expressed interest in commissioning the construction of a

monument, and began expending efforts toward that goal, more than a month before TST

obtained the permit. TST could not have relied on a promise that had not yet been made.

      TST contends that it only began the process of creating a design for its monument

in February 2017—a necessary predicate for its permit application—and that TST did not

begin the process of constructing the monument until April 13, 2017, which was two

weeks after TST received the permit. Belle Plaine counters that TST had other motives

for proceeding with the construction of its monument and, therefore, the monument

would have been constructed regardless of whether a permit had been granted. These

contentions present a genuine dispute of material fact as to whether Belle Plaine’s

permit—as opposed to other motivating factors—induced TST to proceed with the

construction of its monument.

      These contentions do not, however, present a genuine dispute of material fact as to

whether TST relied on the permit to its detriment. As addressed above, a jury reasonably

could find that Belle Plaine’s permit to TST conveyed a promise—namely, to give TST




                                           13
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 14 of 48




an opportunity to place a display in Veterans Memorial Park for at least ten days, and to

provide TST ten days’ notice if the permit would be terminated before March 29, 2018.

A jury also reasonably could find that TST relied on this promise when it continued the

process of constructing its monument. But for several reasons, the undisputed facts

demonstrate that Belle Plaine fulfilled its promise and that TST received the benefit of

that promise.

      First, TST contends that it expended time, effort, and expense creating a

monument that it would not have created but for Belle Plaine’s promise to allow the

monument to be displayed in Veterans Memorial Park. But the permit did not promise to

reimburse TST for the time, effort, and expense of creating a monument.           It was

understood that those expenses would be borne by TST. 5 Moreover, the undisputed

evidence reflects that TST received monetary and in-kind contributions that exceeded the

expenses associated with creating TST’s monument.6


5
      Although TST paid a fee to obtain the permit, it is undisputed that Belle Plaine
reimbursed that fee when it terminated the permit early.
6
       TST asserts that it suffered reputational harm by soliciting contributions for a
monument that was never displayed as intended. But TST’s complaint does not allege
reputational harm and TST provides no evidence to support this assertion. Indeed, TST
relies solely on the testimony of one of its directors, who expressed his admittedly
“speculative” opinion that TST’s reputation had been harmed. TST argues that donors
entrusted TST with their donations based on an expectation that TST’s monument would
be displayed in Veterans Memorial Park, and TST’s “status in its community has been
lowered” because Belle Plaine broke its promise. But Belle Plaine provided TST a
limited-time opportunity to display its monument, and TST failed to do so during that
time. To the extent that TST represented to donors that it would have a guaranteed,
unfettered opportunity to display its monument for an entire year, TST misrepresented
the scope of its permit.


                                           14
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 15 of 48




       TST also contends that its monument “is not fulfilling its purpose” because the

monument is not being displayed in Veterans Memorial Park. But there is no evidence

that Belle Plaine promised an indefinite opportunity for TST to display its monument.

Instead, the permit provided a limited-time opportunity—at least ten days, but no more

than a year—for TST to display a monument. TST received that opportunity but failed to

take advantage of it. Specifically, pursuant to the permit, TST had the opportunity to

place its monument in Veterans Memorial Park beginning on April 3, 2017. The permit

remained effective for nearly four months, during which time TST could have—but did

not—place a monument in Veterans Memorial Park. TST understood that its permit

would expire after one year and could be terminated at any earlier time with ten days’

notice. As such, TST could not have reasonably relied on an expectation that Belle Plain

would guarantee TST the opportunity to display its monument for a full year. Yet TST

did not utilize the permit before Belle Plaine provided the requisite notice of the permit’s

termination on July 18, 2017.7

       In summary, the undisputed evidence demonstrates that TST did not detrimentally

rely on Belle Plaine’s permit.




7
       Although Belle Plaine’s July 18, 2017 letter to TST does not expressly reference
the ten days’ notice, the letter includes a copy of the Rescission Resolution, which
provides that private displays “shall be removed within a reasonable period by the owner
thereof.” There is no allegation or evidence that Belle Plaine failed to give the requisite
ten days’ notice.


                                            15
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 16 of 48




      C.     Injustice

      Even if TST could establish detrimental reliance, to prevail on its promissory-

estoppel claim TST also must prove that Belle Plaine’s alleged promise must be enforced

to prevent an injustice. Hous. & Redevelopment Auth., 696 N.W.2d at 336. This element

“is a legal question for the court.” Cohen, 479 N.W.2d at 391. The issue “is not whether

the promise should be enforced to do justice, but whether enforcement is required to

prevent an injustice.” Id. “Numerous considerations enter into a judicial determination

of injustice, including the reasonableness of a promisee’s reliance and a weighing of

public policies in favor of both enforcing bargains and preventing unjust enrichment.”

Faimon v. Winona State Univ., 540 N.W.2d 879, 883 (Minn. Ct. App. 1995).

      Here, as addressed, TST received the benefit of Belle Plaine’s alleged promise:

TST had a limited-time opportunity, for nearly four months, to display its monument in

Veterans Memorial Park. That Belle Plaine terminated TST’s permit early was both

authorized by the Enacting Resolution and understood by TST as a possibility when TST

applied for a permit. Any contrary expectation held by TST when relying on Belle

Plaine’s alleged promise would have been unreasonable. There also is no allegation or

evidence that Belle Plaine was unjustly enriched. The only money Belle Plaine received

from TST was a $100 permit fee, which Belle Plaine reimbursed to TST. In addition, as

addressed, the evidence reflects that TST was not financially harmed and there is no

evidence of reputational harm.




                                          16
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 17 of 48




       In summary, because TST lacks evidence to support two essential elements of its

promissory-estoppel claim, Belle Plaine’s motion for summary judgment is granted.

       II.    TST’s Appeal of the January 26, 2021 Order (Satanic Temple I)

       TST appeals the magistrate judge’s January 26, 2021 Order in Satanic Temple I,

which denied in part TST’s motion to compel discovery, denied TST’s motion to amend

the pretrial scheduling order, and denied TST’s motion for leave to amend its complaint

to re-assert its dismissed constitutional claims and add new constitutional claims.

       When reviewing an appeal of a magistrate judge’s ruling on a nondispositive issue,

the standard of review is “extremely deferential.” Scott v. United States, 552 F. Supp. 2d

917, 919 (D. Minn. 2008). A magistrate judge’s nondispositive ruling will be modified

or set aside only if it is clearly erroneous or contrary to law. 28 U.S.C. § 636(b)(1)(A);

Fed. R. Civ. P. 72(a); LR 72.2(a)(3); Ferguson v. United States, 484 F.3d 1068, 1076 (8th

Cir. 2007). A ruling is clearly erroneous when the reviewing court “is left with the

definite and firm conviction that a mistake has been committed.” Wells Fargo & Co. v.

United States, 750 F. Supp. 2d 1049, 1050 (D. Minn. 2010) (internal quotation marks

omitted). When a court “fails to apply or misapplies relevant statutes, case law or rules

of procedure,” its decision is contrary to law. Id. (internal quotation marks omitted).

       Here, the magistrate judge determined that the discovery TST sought in its motion

to compel is irrelevant to TST’s promissory-estoppel claim. In addition, the magistrate

judge determined that TST had not demonstrated good cause either to amend the

scheduling order or to file an amended complaint more than one year after the court-




                                             17
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 18 of 48




ordered deadline to do so. The magistrate judge also concluded that, even if TST had

demonstrated good cause to amend the complaint, its proposed amendments would be

futile. The Court reviews each conclusion in turn.

            A.     TST’s Motion to Compel

         TST challenges the magistrate judge’s partial denial of TST’s motion to compel

discovery. Among other things, TST sought to depose Belle Plaine’s mayor, city council

members, and city attorney. TST asserted that the purpose of this discovery was to

determine Belle Plaine’s motives for adopting the Enacting Resolution and the Rescission

Resolution. The magistrate judge denied these aspects of TST’s motion to compel,

concluding that the discovery TST sought has no relevance to TST’s promissory-estoppel

claim.

         “Parties may obtain discovery regarding any nonprivileged matter that is relevant

to any party’s claim or defense and proportional to the needs of the case . . . .” Fed. R.

Civ. P. 26(b)(1). Such information need not be admissible. Id. Rule 26 “is to be

construed broadly and thus encompasses ‘any matter that bears on, or that reasonably

could lead to other matters that could bear on, any issue that is or may be in the case.’ ”

In re Milk Prods. Antitrust Litig., 84 F. Supp. 2d 1016, 1027 (D. Minn. 1997) (quoting

Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)). Although “[b]road

discovery is an important tool for the litigant,” Chavis Van & Storage of Myrtle Beach,

Inc. v. United Van Lines, LLC, 784 F.3d 1183, 1198 (8th Cir. 2015), a district court has

the discretion to limit discovery if the court determines that the burden of the discovery




                                            18
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 19 of 48




sought outweighs its benefit, Roberts v. Shawnee Mission Ford, Inc., 352 F.3d 358, 361

(8th Cir. 2003). And courts have “considerable discretion in determining the need for,

and form of, discovery.” In re Nat’l Hockey League Players’ Concussion Injury Litig.,

120 F. Supp. 3d 942, 949 (D. Minn. 2015).

      Here, the magistrate judge correctly concluded that the discovery TST sought has

no relevance to TST’s promissory-estoppel claim. As addressed above, the elements of a

promissory-estoppel claim are: (1) the promisor made a clear and definite promise,

(2) the promisor intended to induce reliance and such reliance occurred, and (3) the

promise must be enforced to prevent an injustice. Hous. & Redevelopment Auth., 696

N.W.2d at 336. As the magistrate judge correctly reasoned, the motivations of the

alleged promisor have no bearing as to any of these elements.

      According to TST, Belle Plaine’s allegedly discriminatory motivations are

relevant to the third element—whether Belle Plaine’s promise must be enforced to

prevent an injustice.   But TST misconstrues the scope of the “injustice” element.

Minnesota law recognizes promissory estoppel as “an equitable form of action based on

good-faith reliance.” Olson v. Synergistic Techs. Bus. Sys., Inc., 628 N.W.2d 142, 152

(Minn. 2001). When evaluating the “injustice” prong in the promissory-estoppel context,

courts consider “the reasonableness of a promisee’s reliance” and assess “public policies

in favor of both enforcing bargains and preventing unjust enrichment.” Faimon, 540

N.W.2d at 883. In the promissory-estoppel context, the “injustice” that courts aim to

prevent pertains to enforcing promises and vindicating the promisee’s reliance, not




                                            19
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 20 of 48




preventing broader societal injustices that might exist beyond the promise and reliance

factors at issue. See id. at 883 n.2. Here, as addressed above, TST has not established

that it detrimentally relied on Belle Plaine’s alleged promise.     And Belle Plaine’s

motivations—discriminatory or not—are not germane to whether Belle Plaine conveyed a

promise or whether TST reasonably or detrimentally relied on that promise.         Belle

Plaine’s motivations are similarly irrelevant to whether enforcing the promise is

necessary to prevent an injustice.

       For these reasons, the magistrate judge’s partial denial of TST’s motion to compel

discovery is neither clearly erroneous nor contrary to law.

          B.     TST’s Motion to Amend the Pretrial Scheduling Order

       TST also challenges the magistrate judge’s denial of TST’s motion to amend the

pretrial scheduling order.      The magistrate judge concluded that TST had not

demonstrated good cause to amend the pretrial scheduling order.

       In most cases, a district court is required to issue a scheduling order that “must

limit the time to join other parties, amend the pleadings, complete discovery, and file

motions.” Fed. R. Civ. P. 16(b)(3)(A). A party that seeks to modify a scheduling order

must demonstrate good cause to do so. Fed. R. Civ. P. 16(b)(4); LR 16.3(b)(1). “The

primary measure of good cause is the movant’s diligence in attempting to meet the

[scheduling] order’s requirements. Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716

(8th Cir. 2008) (internal quotation marks omitted).




                                            20
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 21 of 48




       Here, the magistrate judge issued the pretrial scheduling order on August 15,

2019. Pursuant to the pretrial scheduling order, the deadline for motions to amend the

pleadings was October 15, 2019; the deadlines for expert disclosures were June 30, 2020,

and August 31, 2020; and the deadline for discovery was December 4, 2020. TST did not

move to amend the scheduling order until the close of discovery on December 4, 2020.

       The magistrate judge found that TST had not shown diligence in either attempting

to comply with the existing deadlines or seeking an amendment of those deadlines. The

record supports this finding. Indeed, TST waited until October 15, 2020, to serve its first

set of discovery requests. TST did not seek to amend the expert disclosure deadline until

several months after that deadline had passed. And TST did not seek to amend its

complaint until nearly fourteen months after the deadline to amend pleadings had passed.

The magistrate judge rejected TST’s contention that extra time was necessary to

accommodate TST’s replacement of counsel, observing that TST’s current counsel

appeared in this case in February 2020.       The magistrate judge also rejected TST’s

argument that the four months between this Court’s July 31, 2020 Order and the

December 4, 2020 discovery deadline was an insufficient amount of time to obtain

evidence necessary to prove one promissory-estoppel claim.

       TST contends that its delays “are justifiable in light of the fact that discovery

requests take time to create, which competed with undersigned Counsel’s other cases.”

This argument is unpersuasive. After the Court’s July 31, 2020 Order, only one claim

remained: TST’s promissory-estoppel claim. At that time, TST already had access to




                                            21
       CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 22 of 48




some of the evidence it relies on to support that claim, including its own records, publicly

available records, and documents TST obtained through a government-data request

before commencing this lawsuit. Moreover, TST’s argument does not explain why TST

waited until the close of discovery to seek extensions, including an extension of the

expert disclosure deadline that had passed several months earlier.

       TST also argues that its delays are justifiable because Belle Plaine “refused to

provide discovery on a number of issues surrounding [Belle Plaine’s] motivation behind

breaking its promise.”     As addressed above, such discovery is irrelevant to TST’s

promissory-estoppel claim. And Belle Plaine’s purported refusal to provide discovery

does not explain why TST waited more than two months to serve discovery in the first

place and waited four months to seek to amend the scheduling order and complaint.

       Accordingly, the magistrate judge’s conclusion that TST failed to show good

cause to amend the pretrial scheduling order is neither clearly erroneous nor contrary to

law.

          C.        TST’s Motion to Amend the Complaint

       The magistrate judge also concluded that TST failed to show good cause to amend

the complaint more than a year after the deadline to do so had passed and that TST’s

proposed amended complaint is futile. The Court reviews each conclusion in turn.

               1.     Good Cause

       Leave to amend a pleading should be freely given “when justice so requires.” Fed.

R. Civ. P. 15(a)(2). There is not an absolute right to amend a complaint, however, and a




                                            22
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 23 of 48




motion to amend may be denied based on a finding of “undue delay, bad faith, or dilatory

motive, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the non-moving party, or futility of the amendment.” Doe v. Cassel, 403

F.3d 986, 990–91 (8th Cir. 2005) (internal quotation marks omitted). Moreover, “when a

Rule 15 motion is brought after the court-ordered deadline, the court must conduct a

‘good cause’ analysis under Rule 16 to determine if amendment of the scheduling order is

appropriate.” Shank v. Carleton Coll., 329 F.R.D. 610, 613 (D. Minn. 2019). “The

primary measure of good cause is the movant’s diligence in attempting to meet the

[scheduling] order’s requirements.” Id. at 613–14 (quoting Sherman, 532 F.3d at 716).

If the district court determines that the movant was diligent, the court also considers any

possible prejudice to the nonmoving party. See id. at 614.

      Ordinarily, “[a] party does not meet the good cause standard under Rule 16(b) if

the relevant information on which it based the amended claim was available to [the party]

earlier in the litigation.” IBEW Loc. 98 Pension Fund v. Best Buy Co., Inc., 326 F.R.D.

513, 522 (D. Minn. 2018) (internal quotation marks omitted); accord Target Corp. v.

LCH Pavement Consultants, LLC, 960 F. Supp. 2d 999, 1008 (D. Minn. 2013). Good

cause may be established “[b]ased on a change in the law or the emergence of new facts.”

See Am. Family Mut. Ins. Co. v. Hollander, 705 F.3d 339, 346 (8th Cir. 2013); accord id.

at 358 (Beam, J., concurring in part). But good cause is not necessarily established by the

fact that an insufficiently pled claim was dismissed after the deadline to amend the

complaint had passed.     See, e.g., Target Corp., 960 F. Supp. 2d at 1009.          If “a




                                            23
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 24 of 48




considerable amount of time has passed since the filing of a complaint and the motion to

amend is made on the eve of trial and will cause prejudice and further delay, courts

require the movant to provide some valid reason for the belatedness of the motion.”

Kozlov v. Associated Wholesale Grocers, Inc., 818 F.3d 380, 395 (8th Cir. 2016) (internal

quotation marks omitted); accord ARE Sikeston Ltd. P’ship v. Weslock Nat’l, Inc., 120

F.3d 820, 833 (8th Cir. 1997).

       Here, as the magistrate judge correctly observed, TST prefaced its proposed

amended complaint with an “explanatory note” asserting that the “core factual allegations

are still the same” as the original complaint. The magistrate judge, after reviewing the

proposed amended complaint, found that TST was “merely reasserting three of the same,

but already dismissed, claims on the same, albeit more detailed, factual allegations,” and

that TST sought “to add two new theories of liability . . . based on the same basic set of

facts.” In its appeal of the magistrate judge’s order, TST does not specifically challenge

these findings and conclusions. Therefore, TST has forfeited any such objections.

       Even if TST had challenged this aspect of the magistrate judge’s order, the record

supports the magistrate judge’s findings and conclusions as to this issue. TST’s proposed

amended complaint does not purport to be based on a change of law or the emergence of

new facts that were not previously available to TST. To the contrary, as the magistrate

judge correctly observed, most of the amended factual allegations in TST’s proposed

amended complaint are either matters of public record or involve facts that TST knew or

had access to when it filed its original complaint.




                                             24
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 25 of 48




          In addition, TST did not seek to amend its complaint until the close of discovery,

which was nearly two years after TST commenced this case and more than a year after

the deadline to amend pleadings had passed. These significant delays also provide a

basis for denying a motion to amend. See, e.g., Hammer v. City of Osage, 318 F.3d 832,

844–45 (8th Cir. 2003) (affirming denial of motion to amend filed after discovery had

closed); Deutsche Fin. Servs. Corp v. BCS Ins. Co., 299 F.3d 692, 700 (8th Cir. 2002)

(affirming denial of motion to amend in part because discovery had closed and time for

amending pleadings had passed more than a year earlier); Williams v. Little Rock Mun.

Water Works, 21 F.3d 218, 224 (8th Cir. 1994) (affirming denial of motion to amend

made fourteen months after complaint was filed and six days after discovery deadline).

          For these reasons, the magistrate judge’s conclusion that TST failed to

demonstrate good cause to amend the complaint is neither clearly erroneous nor contrary

to law.

                2.     Futility

          The magistrate judge’s conclusion that TST failed to demonstrate good cause

under Rule 15 was sufficient, without more, to deny TST’s untimely motion for leave to

amend the complaint. See Shank, 329 F.R.D. at 614. Nonetheless, the magistrate judge

also concluded that TST’s amended complaint is futile because TST failed to correct the

deficiencies identified in this Court’s July 31, 2020 Order, which dismissed the

constitutional claims that TST sought to reassert. TST argues that this conclusion is




                                              25
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 26 of 48




legally erroneous because the magistrate judge did not explain why TST’s reasserted

constitutional claims are futile.

       A motion to amend a complaint may be denied for compelling reasons, including

“futility of the amendment.”        Id. at 613 (internal quotation marks omitted).       “An

amendment is futile if the amended claim could not withstand a motion to dismiss under

Rule 12(b)(6).” Hillesheim v. Myron’s Cards & Gifts, Inc., 897 F.3d 953, 955 (8th Cir.

2018) (internal quotation marks omitted).

       A complaint must allege sufficient facts such that, when accepted as true, a

facially plausible claim to relief is stated. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). If

a complaint fails to state a claim on which relief can be granted, dismissal is warranted.

Fed. R. Civ. P. 12(b)(6).      When determining whether a complaint states a facially

plausible claim, a district court accepts the factual allegations in the complaint as true and

draws all reasonable inferences in the plaintiff’s favor. Blankenship v. USA Truck, Inc.,

601 F.3d 852, 853 (8th Cir. 2010). Factual allegations must be sufficient to “raise a right

to relief above the speculative level” and “state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007). Mere “labels and

conclusions” are insufficient, as is a “formulaic recitation of the elements of a cause of

action.” Id. at 555. Legal conclusions couched as factual allegations may be disregarded.

See id. On a motion to dismiss, a district court may consider the complaint, exhibits

attached to the complaint, and documents that are necessarily embraced by the complaint,

without converting the motion into one for summary judgment. Mattes v. ABC Plastics,




                                             26
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 27 of 48




Inc., 323 F.3d 695, 697 n.4 (8th Cir. 2003). The Court addresses, in turn, whether TST’s

proposed amended claims are futile.

                 a. TST’s Proposed Amended Free-Speech Claim

      TST’s first proposed amended claim alleges violations of the Free Speech Clause

of the First Amendment to the United States Constitution.          The Court previously

dismissed TST’s free-speech claim because TST alleged “no facts demonstrating that [the

Rescission Resolution] did not apply equally to all entities seeking to erect a display or

that TST was the only organization excluded from displaying a monument in Veterans

Memorial Park.” Satanic Temple I, 475 F. Supp. 3d at 961.

      “Congress shall make no law . . . abridging the freedom of speech.” U.S. Const.

amend. I. But one is not guaranteed “the right to communicate one’s views at all times

and places or in any manner that may be desired.” Heffron v. Int’l Soc’y for Krishna

Consciousness, Inc., 452 U.S. 640, 647 (1981). For example, the First Amendment “does

not guarantee access to property simply because it is owned or controlled by the

government.” Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788, 803

(1985). And there is not a “private constitutional right to erect a structure on public

property” because, if there were, “traditional public forums, such as our public parks,

would be cluttered with all manner of structures.” Occupy Minneapolis v. County of

Hennepin, 866 F. Supp. 2d 1062, 1071 (D. Minn. 2011) (quoting Lubavitch Chadbad

House, Inc. v. City of Chicago, 917 F.2d 341, 347 (7th Cir. 1990)). When, as here, the

government establishes a limited public forum, any restriction on speech must be




                                           27
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 28 of 48




viewpoint neutral and “reasonable in light of the purpose served by the forum.” Good

News Club v. Milford Cent. Sch., 533 U.S. 98, 106–07 (2001). But the government need

not keep a limited public forum open indefinitely. See Perry Educ. Ass’n v. Perry Local

Educators’ Ass’n, 460 U.S. 37, 46 (1983).

       TST’s amended free-speech claim does not correct the deficiencies identified in

the Court’s July 31, 2020 Order. Belle Plaine had no obligation to keep open indefinitely

the limited public forum in Veterans Memorial Park.         See id.   And TST does not

plausibly allege that Belle Plaine closed the limited public forum in a viewpoint-

discriminatory manner—to the contrary, Belle Plaine closed the limited public forum

entirely. Nor does TST plausibly allege that, while the limited public forum was open,

Belle Plaine imposed any unreasonable viewpoint-discriminatory restrictions.

       Accordingly, TST’s proposed amended free-speech claim is futile.

                 b. TST’s Proposed Amended Free-Exercise Claim

       TST’s second proposed amended claim alleges violations of the Free Exercise

Clause of the First Amendment. The Court previously dismissed TST’s free-exercise

claim because TST failed to plausibly allege that Belle Plaine’s closure of the limited

public forum placed a substantial burden on TST’s religious practices. Satanic Temple I,

475 F. Supp. 3d at 959.

       To successfully plead a free-exercise violation, TST must establish that the

governmental activity at issue places a substantial burden on its religious practice. Patel

v. U.S. Bureau of Prisons, 515 F.3d 807, 813 (8th Cir. 2008). Free exercise of religion is




                                            28
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 29 of 48




substantially burdened when a regulation “significantly inhibit[s] or constrain[s] conduct

or expression that manifests some central tenet of a person’s individual religious beliefs;

. . . meaningfully curtail[s] a person’s ability to express adherence to his or her faith; or

den[ies] a person reasonable opportunity to engage in those activities that are

fundamental to a person’s religion.” United States v. Ali, 682 F.3d 705, 709–10 (8th Cir.

2012) (internal quotation marks omitted). The Free Exercise Clause requires only that

the law at issue is “neutral and generally applicable; incidental burdens on religion are

usually not enough to make out a free exercise claim.” New Doe Child v. United States,

901 F.3d 1015, 1025 (8th Cir. 2018).

       In its proposed amended free-exercise claim, TST alleges that installing a

monument in Veterans Memorial Park was “an expression of its core religious beliefs,”

which compel TST to “demand equal accommodation whenever a government opens the

door to religion.” These allegations do not plausibly allege a substantial burden on TST’s

religious practice.   TST’s allegations establish that Belle Plaine provided an equal

accommodation by granting a limited-time permit to TST on the same terms as any other

applicant. TST’s allegations do not plausibly establish that Belle Plaine’s closure of the

limited public forum was not a neutral, generally applicable law. Indeed, when Belle

Plaine closed the limited public forum, the closure applied equally to all.             The

government is constitutionally permitted to close a limited public forum. See Perry

Educ., 460 U.S. at 46. And the First Amendment does not include a constitutional right

to use public property as a place of worship or to erect a private structure. See, e.g.,




                                             29
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 30 of 48




Taylor v. City of Gary, 233 F. App’x 561, 562 (7th Cir. 2007) (observing that “the Free

Exercise Clause does not give [plaintiff] the right to demand that the City provide him

with municipally-owned property as a place of worship” (citing Prater v. City of

Burnside, 289 F.2d 417, 427–28 (6th Cir. 2002)); Knights of Columbus v. Town of

Lexington, 272 F.3d 25, 33 (5th Cir. 2001) (observing that “a total ban on unattended

structures in a public forum would pass muster” and collecting cases (citing Capitol

Square Rev. & Advisory Bd. v. Pinette, 515 U.S. 753 (1995))); accord Occupy

Minneapolis, 866 F. Supp. 2d at 1071. The “Free Exercise Clause is written in terms of

what the government cannot do to the individual, not in terms of what the individual can

exact from the government.” Lyng v. Nw. Indian Cemetery Protective Ass’n, 485 U.S.

439, 451 (1988) (internal quotation marks omitted).

      Accordingly, TST’s proposed amended free-exercise claim is futile.

                 c. TST’s Proposed Amended Establishment Clause Claim

      TST’s third proposed amended claim alleges that Belle Plaine’s opening of the

limited public forum in Veterans Memorial Park violated the Establishment Clause of the

First Amendment because Belle Plaine acted with the purpose of promoting Christianity.

TST did not previously assert such a claim.

      The Establishment Clause prohibits Congress from making any law “respecting an

establishment of religion.” U.S. Const. amend. I. “It is an elemental First Amendment

principle that government may not coerce its citizens to support or participate in any

religion or its exercise.” New Doe Child, 901 F.3d at 1023 (quoting Town of Greece v.




                                              30
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 31 of 48




Galloway, 572 U.S. 565, 586 (2014)).        But “[s]imply having religious content or

promoting a message consistent with a religious doctrine does not run afoul of the

Establishment Clause.” Van Orden v. Perry, 545 U.S. 677, 690 (2005). Offense does not

equate to coercion, as adults often encounter speech that they find disagreeable. New

Doe Child, 901 F.3d at 1024 (citing Galloway, 572 U.S. at 589).            As such, “an

Establishment Clause violation is not made out any time a person experiences a sense of

affront from the expression of contrary religious views.”       Id. at 1023–24 (quoting

Galloway, 572 U.S. at 589). This is especially true in circumstances when any other

member of the public is invited to express her or his own convictions. Galloway, 572

U.S. at 589.8

       In its proposed amended complaint, TST alleges that one of its members saw the

Christian monument in Veterans Memorial Park approximately twice daily and the

Christian monument “offended [her] because it made her feel like a second class citizen

in her own town.” This allegation is insufficient to state a claim under the Establishment

Clause, especially given that any member of the public could apply for a permit to place a

monument in Veterans Memorial Park reflecting her or his own convictions. Galloway,

572 U.S. at 589. Indeed, as addressed above, TST’s allegations reflect that Belle Plaine’s

temporary establishment of a limited public forum was viewpoint neutral on its face and

8
       TST argues that its Establishment Clause claim should be evaluated under the
Lemon test. See Lemon v. Kurtzman, 403 U.S. 602 (1971). But the Supreme Court of the
United States frequently has not applied the Lemon test, and repeatedly has criticized its
application, particularly in the context of a “passive monument” erected on public
property. See Van Orden, 545 U.S. at 686; see also Am. Legion v. Am. Humanist Ass’n,
139 S. Ct. 2067, 2080–81 (2019).


                                           31
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 32 of 48




in effect. Pursuant to the Enacting Resolution and the permit Belle Plaine issued, TST

had an equal opportunity to place its display in Veterans Memorial Park during the same

timeframe that the Christian monument was on display. Moreover, TST’s allegations

reflect that the Christian monument was a “passive monument” that did not actively

advance a particular religious doctrine or express hostility toward other religions. See

Van Orden, 545 U.S. at 686, 691 (noting as significant the passive nature of the

challenged monument, and contrasting that passivity with more active religious

endorsement, such as government-compelled prayer).

      Accordingly, TST’s proposed amended Establishment Clause claim is futile.

                 d. TST’s Proposed Amended Equal-Protection Claim

      TST’s fourth proposed amended claim alleges violations of the Equal Protection

Clause of the Fourteenth Amendment. The Court previously dismissed TST’s equal-

protection claim because TST failed to plausibly allege that TST and Belle Plaine

Veterans Club were similarly situated, that TST is part of a suspect class, or that the

Rescission Resolution is either discriminatory on its face or has both a discriminatory

purpose and discriminatory impact. Satanic Temple I, 475 F. Supp. 3d at 962.

      The Equal Protection Clause provides that no state shall “deny to any person

within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. To

state an equal-protection claim, a complaint must allege that the plaintiff was “treated

differently than other persons who were in all relevant respects similarly situated.”

Schmidt v. Des Moines Pub. Sch., 655 F.3d 811, 820 (8th Cir. 2011) (internal quotation




                                           32
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 33 of 48




marks omitted).    In doing so, a plaintiff must allege that the challenged law or

government action either is discriminatory on its face or has both a discriminatory

purpose and discriminatory impact. See Washington v. Davis, 426 U.S. 229, 242 (1976).

      In its proposed amended complaint, TST again alleges that Belle Plaine received

disparate treatment as compared to the Belle Plaine Veterans Club.9 Even assuming that

TST and the Belle Plaine Veterans Club are similarly situated, TST fails to plead a viable

equal-protection claim with respect to the Enacting Resolution and the Rescission

Resolution because TST does not allege that either policy is discriminatory on its face or

has a discriminatory purpose or impact. See Mitchell v. Dakota Cnty. Soc. Servs., 357 F.

Supp. 3d 891, 902 (D. Minn. 2019) (citing Davis, 426 U.S. at 242).

      As the Court observed when it previously dismissed TST’s equal-protection claim,

the text of the challenged policies demonstrates that both policies applied equally to all

entities that sought to erect a display in Veterans Memorial Park. Satanic Temple I, 475

F. Supp. 3d at 963. TST again alleges that the Belle Plaine Veterans Club was able to

erect and voluntarily remove its display prior to the passage of the Rescission Resolution.

But this difference in treatment is attributable to when Belle Plaine enacted the

Rescission Resolution in relation to the completion of each group’s display. TST does

not allege facts demonstrating that Belle Plaine had control over whether the Belle Plaine

Veterans Club erected its display earlier than TST erected its display. TST alleges that

9
       TST also alleges disparate treatment as compared to the nonprofit organization
Alliance Defending Freedom (ADF). But because TST does not allege any facts about
whether TST and ADF are similarly situated, TST does not state an equal-protection
claim as to ADF.


                                            33
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 34 of 48




Belle Plaine took longer to approve TST’s permit application than the Belle Plaine

Veterans Club’s permit application. But it is undisputed that both entities received a

permit on the same day, and both entities’ permits were terminated at the same time. In

short, with respect to the Enacting Resolution and the Rescission Resolution, TST’s

allegations do not plausibly allege disparate treatment or disparate impact, as required to

state an equal-protection claim.

       TST’s proposed amended equal-protection claim also alleges that Belle Plaine did

not provide TST with equal access to the policymaking process.10 The United States

Constitution “does not grant to members of the public generally a right to be heard by

public bodies making decisions of policy.” Minn. State Bd. for Cmty. Colls. v. Knight,

465 U.S. 271, 283 (1984) (citing Bi-Metallic Inv. Co. v. State Bd. of Equalization, 239

U.S. 441 (1915)). “Plainly, public bodies may confine their meetings to specified subject

matter and may hold non-public sessions to transact business.” Id. at 284 (quoting City of

Madison Joint Sch. Dist. v. Wis. Emp. Rels. Comm’n, 429 U.S. 167, 175 n.8 (1976)). In

Knight, the Supreme Court elaborated on this point:

              Policymaking organs in our system of government have never
              operated under a constitutional constraint requiring them to
              afford every interested member of the public an opportunity
              to present testimony before any policy is adopted.

10
       Notably, TST does not allege that it is similarly situated to the Belle Plaine
Veterans Club as to each entity’s access to Belle Plaine policymakers. TST and its
directors are not located in Minnesota, whereas the Belle Plaine Veterans Club is in Belle
Plaine. This geographic difference is relevant to each entity’s respective ease of access to
Belle Plaine’s policymakers. Moreover, a city’s mayor and city council reasonably
would be expected to prioritize communicating with, and addressing the concerns of,
local constituents in contrast to an out-of-state organization and its directors.


                                            34
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 35 of 48




             Legislatures throughout the nation, including Congress,
             frequently enact bills on which no hearings have been held or
             on which testimony has been received from only a select
             group. Executive agencies likewise make policy decisions of
             widespread application without permitting unrestricted public
             testimony. Public officials at all levels of government daily
             make policy decisions based only on the advice they decide
             they need and choose to hear. To recognize a constitutional
             right to participate directly in government policymaking
             would work a revolution in existing government practices.

Id. The Supreme Court concluded that the appellees’ purported “interest in a government

audience for their policy views . . . finds no special protection in the Constitution,” and

rejected appellees’ claims under both the First Amendment and the Equal Protection

Clause. Id. at 291.

      TST alleges that Belle Plaine gave the Belle Plaine Veterans Club “unique access

to assist in the modifications of the proposal” for the Enacting Resolution but “did not

give the same benefit to . . . TST.” For example, TST alleges that Belle Plaine’s

policymakers had “off-the-record” conversations with members of the Belle Plaine

Veterans Club. But these facts, even if true, cannot establish a constitutional violation.

“Absent statutory restrictions, the state must be free to consult or not to consult

whomever it pleases” with respect to policymaking.11 Id. at 285. Moreover, TST does

not allege that Belle Plaine denied TST complete access to the process. The allegations

recount numerous city council meetings and other correspondence between TST and

Belle Plaine’s city personnel. And the proposed amended complaint reflects that TST

11
       Although TST’s proposed amended complaint contends that Belle Plaine violated
Minnesota’s statutory open-meeting laws, TST does not advance any statutory claims in
its proposed amended complaint.


                                            35
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 36 of 48




had private off-the-record conversations with city personnel. For instance, TST alleges

that “[s]hortly before the [city council] meeting, . . . TST called the City Attorney to

remind the City of its intent to place a display if the Park was opened to private

monuments.” Notably, TST does not allege that it ever requested, but was denied, an

opportunity to have private off-the-record communications with Belle Plaine’s

policymakers. Thus, TST undisputedly had access to Belle Plaine’s policymakers.

       For these reasons, TST’s proposed amended equal-protection claim is futile.

                 e. TST’s Proposed Amended Due-Process Claim

       TST’s last proposed amended claim alleges violations of the Due Process Clause

of the Fourteenth Amendment. TST did not previously assert such a claim.

       Procedural-due-process claims are reviewed in two steps.           Senty-Haugen v.

Goodno, 462 F.3d 876, 886 (8th Cir. 2006). The first step is to determine whether the

plaintiff has been deprived of a protected liberty or property interest. Id. If no liberty or

property interest exists, there can be no due-process violation. See Dobrovolny v. Moore,

126 F.3d 1111, 1113 (8th Cir. 1997). If the plaintiff has a protected liberty or property

interest, however, the second step is to consider what process is due. Senty-Haugen, 462

F.3d at 886 (citing Mathews v. Eldridge, 424 U.S. 319, 332-35 (1976)).

       TST alleges that, “[b]y providing TST with a one-year permit, [Belle Plaine]

conveyed to TST a vested, protectible property right.” This allegation is incorrect both

factually and legally. This allegation is factually incorrect because, as addressed above,

Belle Plaine did not provide TST with a one-year permit. Rather, Belle Plaine provided




                                             36
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 37 of 48




TST with a permit for up to one year that could be terminated by Belle Plaine at any time

with ten days’ notice. And Belle Plaine provided the requisite ten days’ notice.

       This allegation also is legally incorrect because Minnesota law does not recognize

a constitutionally protected property interest in the permit TST received. “Protected

property interests are created by state law, but federal law determines whether the interest

rises to the level of a constitutionally-protected property interest.”      Ellis v. City of

Yankton, 69 F.3d 915, 917 (8th Cir. 1995). Minnesota law “limit[s] the property rights

that are entitled to due process to real property rights, final judgments, and certain vested

statutory rights.” Schatz v. Interfaith Care Ctr., 811 N.W.2d 643, 658 (Minn. 2012). A

protected property interest is “a legitimate claim to entitlement . . . as opposed to a mere

subjective expectancy.” Bituminous Materials, Inc. v. Rice County, 126 F.3d 1068, 1070

(8th Cir. 1997) (internal quotation marks omitted). “A claim to entitlement arises, for

these purposes, when a statute or regulation places substantial limits on the government’s

exercise of its licensing discretion.” Id. Here, pursuant to the Enacting Resolution, Belle

Plaine reserved the right to close the limited public forum in Veterans Memorial Park and

terminate TST’s permit at any time with ten days’ notice. And, as addressed above, Belle

Plaine had no constitutional obligation to keep the limited public forum open indefinitely.

See Perry Educ., 460 U.S. at 46. As such, TST has not alleged the existence of a

protected property interest.

       Accordingly, TST’s proposed amended due-process claim is futile.




                                             37
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 38 of 48




       In summary, the magistrate judge’s denial of TST’s untimely motion to amend the

complaint, based on both TST’s failure to demonstrate good cause and the futility of

TST’s proposed amended claims, is affirmed.

       III.    Belle Plaine’s Motion to Dismiss (Satanic Temple II)

       Belle Plaine also moves to dismiss the complaint in Satanic Temple II, arguing

that TST’s claims are barred by res judicata based on Satanic Temple I and, in the

alternative, that TST fails to state a claim on which relief can be granted.

          A.      Res Judicata

       “Under the doctrine of res judicata, a judgment on the merits in a prior suit bars a

second suit involving the same parties or their privies based on the same cause of action.”

Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 n.5 (1979). Res judicata, also known

as claim preclusion, “precludes the relitigation of a claim on grounds that were raised or

could have been raised in the prior action.” Lane v. Peterson, 899 F.2d 737, 741 (8th Cir.

1990). The defense of res judicata may be raised in a motion to dismiss when the defense

can be established from the face of the pleadings, including the complaint, materials

attached to the complaint, and public records and materials embraced by the complaint.

C.H. Robinson Worldwide, Inc. v. Lobrano, 695 F.3d 758, 763–64 (8th Cir. 2012).

       Federal law applies to the res judicata analysis here because Satanic Temple I was

a federal-question case decided by this Court. See Schaefer v. Putnam, 827 F.3d 766, 769

(8th Cir. 2016) (“The law of the forum that rendered the first judgment controls the res

judicata analysis.” (internal quotation marks omitted)).         Under federal law, claim




                                             38
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 39 of 48




preclusion applies “when (1) the first suit resulted in a final judgment on the merits;

(2) the first suit was based on proper jurisdiction; (3) both suits involve the same parties

(or those in privity with them); and (4) both suits are based upon the same claims or

causes of action.” Elbert v. Carter, 903 F.3d 779, 782 (8th Cir. 2018) (internal quotation

marks omitted).

       TST does not dispute that this Court had proper jurisdiction over Satanic Temple I,

that both lawsuits involve the same parties, and that both lawsuits are based on the same

claims or causes of action. And the record clearly demonstrates that these res judicata

factors are established here. Accordingly, the only dispute as to res judicata is whether

Satanic Temple I resulted in a final judgment on the merits as to the claims TST asserts in

Satanic Temple II.

       “The denial of a motion to amend a complaint in one action is a final judgment on

the merits barring the same complaint in a later action.” Pro. Mgmt. Assocs., Inc. v.

KPMG LLP, 345 F.3d 1030, 1032 (8th Cir. 2003) (citing Landscape Props., Inc. v.

Whisenhunt, 127 F.3d 678, 683 (8th Cir. 1997)). “Denial of leave to amend constitutes

res judicata on the merits of the claims [that] were the subject of the proposed amended

pleading.” Id. (quoting King v. Hoover Grp., Inc., 958 F.2d 219, 222–23 (8th Cir. 1992)).

“This is so even when denial of leave to amend is based on reasons other than the merits,

such as timeliness.” Id. (citing N. Assurance Co. v. Square D Co., 201 F.3d 84, 88 (2d

Cir. 2000), and Poe v. John Deere Co., 695 F.2d 1103, 1107 (8th Cir. 1982)).




                                            39
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 40 of 48




       Here, TST’s complaint in Satanic Temple II undisputedly is based on TST’s

proposed amended complaint in Satanic Temple I, the filing of which was denied based

on both futility and lack of good cause due to TST’s untimeliness and lack of diligence.

Indeed, the first page of TST’s complaint in Satanic Temple II includes an “explanatory

note” that provides as follows:

              1. This complaint is intended to correct the pleading
              deficiencies identified in the Court’s order of dismissal
              without prejudice of the constitutional issues in a sister case
              for lack of factual detail. . . . The core factual allegations are
              still the same: essentially taking issue with the fact that the
              City opened a limited public forum to promote a Christian
              monument but closed it to exclude a Satanic one.

              2. A version of this complaint was proposed as an amended
              complaint in the same case. . . . But the Magistrate rejected
              it.

The substance of the complaint in Satanic Temple II is, in all material respects, identical

to the content of the proposed amended complaint in Satanic Temple I. 12 Thus, the

magistrate judge’s denial of TST’s motion to amend the complaint in Satanic Temple I

operates as “a final judgment on the merits barring the same complaint” in Satanic

Temple II. See Pro. Mgmt. Assocs., 345 F.3d at 1032.

       TST attempts to avoid this result, arguing that the denial of its motion to amend

the complaint in Satanic Temple I is not a judgment on the merits as to those claims

because (1) a magistrate judge lacks authority to enter a final judgment on the merits and

12
       The complaint in Satanic Temple II includes three additional claims alleging
violations of the Minnesota Constitution, but these claims are based on the same factual
allegations as TST’s federal constitutional claims.



                                             40
         CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 41 of 48




(2) the denial of leave to amend a complaint is not a judgment on the merits when the

claims previously were dismissed without prejudice. Both of TST’s arguments lack

merit.

         TST first contends that res judicata cannot apply because the denial of TST’s

motion to amend in Satanic Temple I was decided by a magistrate judge. It is within a

magistrate judge’s authority to deny a motion to amend a pleading.             28 U.S.C.

§ 636(b)(1)(A). It “is widely accepted that appeal is the plaintiff’s only recourse when a

motion to amend is denied.” Arrigo v. Link, 836 F.3d 787, 799 (7th Cir. 2016) (internal

quotation marks omitted); accord Poe, 695 F.2d at 1107 (observing that plaintiff “could

have appealed from the denial of her motion to amend [but] did not”).13 For res judicata

purposes, it is immaterial whether the denial of a motion to amend was rendered by a

magistrate judge. See, e.g., Curtis v. Citibank, N.A., 226 F.3d 133, 136, 140–41 (2d Cir.

2000) (holding that claims in second lawsuit were barred by res judicata because

magistrate judge denied leave to amend complaint to add those claims in first lawsuit).

TST correctly observes that a magistrate judge cannot render a final decision on a

dispositive motion. See 28 U.S.C. § 636(b)(1). But this observation is immaterial.

When a motion to amend is denied, the reason that such a ruling has preclusive effect on


13
      Notably, as in Poe, in which the Eighth Circuit held that res judicata barred claims
that were the subject of an unsuccessful motion to amend, here TST similarly did not
appeal the substance of the magistrate judge’s denial of its motion to amend the
complaint. Instead, when appealing the magistrate judge’s order in Satanic Temple I,
TST argued that its motion to amend the complaint is “mooted” by Satanic Temple II.
TST’s logic is backwards—its proper recourse was to appeal the denial of its motion to
amend the complaint, not to file a new lawsuit.


                                           41
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 42 of 48




a subsequent lawsuit is not because the denial of leave to amend is dispositive. See N.

Assurance Co., 201 F.3d at 88 (observing that “it is not the actual decision to deny leave

to amend that forms the basis of the bar”). Instead, the preclusive effect “is based on the

requirement that the plaintiff must bring all claims at once against the same defendant

relating to the same transaction or event.” Id. “Thus, the actual decision denying leave

to amend is no more than a proxy to signify at what point claims have been forfeited due

to a plaintiff’s failure to pursue all claims against a particular defendant in one suit.” Id.

       TST also contends that the denial of leave to amend the complaint is not a

judgment on the merits when the claims previously were dismissed without prejudice. It

is true that this Court’s July 31, 2020 Order dismissed TST’s constitutional claims

without prejudice. It also is true, contrary to Belle Plaine’s arguments, that the dismissal

of a claim without prejudice is not a judgment on the merits. See Jaramillo v. Burkhart,

59 F.3d 78, 79 (8th Cir. 1995) (observing that, “unlike a dismissal without prejudice, a

dismissal with prejudice operates as a rejection of the plaintiff’s claims on the merits”).

But these observations, although true, are beside the point. The preclusive effect on

Satanic Temple II does not arise from this Court’s July 31, 2020 dismissal of TST’s

claims without prejudice in Satanic Temple I. Rather, the preclusive effect on Satanic

Temple II arises from the denial of TST’s untimely and futile motion to amend the

complaint in Satanic Temple I.

       In support of its argument, TST relies on Kulinski v. Medtronic Bio-Medicus, Inc.,

in which the Eighth Circuit concluded that the denial of a motion to amend the complaint




                                              42
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 43 of 48




in an earlier action was not an adjudication on the merits. 112 F.3d 368, 373. But in

Kulinski, unlike in this case, the first lawsuit was dismissed for lack of subject-matter

jurisdiction. Id. Significantly, res judicata requires that the “first suit was based on

proper jurisdiction.”   Elbert, 903 F.3d at 782.      Because Kulinski involved a prior

dismissal based on lack of subject-matter jurisdiction, it is inapposite. See Crystal Import

Corp. v. AVID Identification Sys., Inc., 582 F. Supp. 2d 1166, 1170 n.4 (D. Minn. 2008)

(applying res judicata and similarly distinguishing Kulinski “because the denial of the

motion to amend in that decision was rendered by a court lacking subject-matter

jurisdiction” and “[i]mplicitly therefore, all decisions of the court were then

invalidated”). TST’s reliance on Kulinski is misplaced.

       Nor is it material that Satanic Temple I remained ongoing when TST filed its

complaint in Satanic Temple II. Indeed, courts apply res judicata to claims that were the

subject of an unsuccessful motion to amend even if, as here, the first-filed lawsuit had not

yet reached its conclusion when the plaintiff filed a second lawsuit. See, e.g., Curtis, 226

F.3d at 136, 140 (applying res judicata to duplicative claims in second lawsuit filed while

first lawsuit remained ongoing); Crystal Import, 582 F. Supp. 2d at 1170 (same); see also

Arrigo, 836 F.3d at 799–800 (rejecting argument that applying res judicata was premature

before the first-filed action had reached final judgment).        The Curtis decision is

instructive. In Curtis, as here, after a magistrate judge denied a motion to amend the

complaint, the plaintiffs “appealed this denial to the district court and, while waiting for

that court to rule, filed their proposed second amended complaint as a new complaint.”




                                            43
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 44 of 48




226 F.3d at 136. The Second Circuit held that the plaintiff was barred by res judicata

from filing a duplicative complaint alleging “claims arising out of the same events” as

those alleged in the first lawsuit:

              If plaintiffs had timely raised those allegations, they would
              have been heard in Curtis I. By filing them in a second
              action, plaintiffs attempted to avoid the consequences of their
              delay. It was not an abuse of discretion to prevent them from
              doing so.

Id. at 140.     Here, like the circumstances in Curtis, TST attempted to avoid the

consequences of the magistrate judge’s ruling in Satanic Temple I by filing Satanic

Temple II.

       Significantly, the doctrine of res judicata reflects the principle that courts should

not be “required to adjudicate, nor defendants to address, successive actions arising out of

the same transaction, asserting breach of the same duty.” Nilsen v. City of Moss Point,

701 F.2d 556, 563 (5th Cir. 1983) (observing that to “reward [plaintiff] for her own

delinquency by permitting her to maintain [a successive] action” after the denial of an

untimely motion to amend in an earlier action “would be clearly at variance with this

principle”). To allow TST’s second lawsuit to continue would render meaningless this

Court’s decision to uphold the magistrate judge’s denial of TST’s untimely and futile

motion for leave to amend its complaint to add the same claims in its first lawsuit. See

Arrigo, 836 F.3d at 799 (reaching same conclusion in analogous circumstances).




                                            44
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 45 of 48




       For these reasons, res judicata bars TST’s complaint in Satanic Temple II, and

Belle Plaine’s motion to dismiss on this basis is granted.14

       IV.    Belle Plaine’s Motion for Sanctions (Satanic Temple II)

       Belle Plaine moves for sanctions against TST’s counsel pursuant to Federal Rule

of Civil Procedure 11, arguing that the filing of Satanic Temple II is a frivolous attempt

to circumvent the rulings in Satanic Temple I and waste judicial resources. Specifically,

Belle Plaine seeks the attorneys’ fees it incurred responding to the complaint and seeking

sanctions in Satanic Temple II.

       Rule 11 of the Federal Rules of Civil Procedure requires a party to certify, for any

pleading or motion, that:

              (1)    it is not being presented for any improper purpose,
              such as to harass, cause unnecessary delay, or needlessly
              increase the cost of litigation;

              (2)    the claims, defenses, and other legal contentions are
              warranted by existing law or by a nonfrivolous argument for
              extending, modifying, or reversing existing law or for
              establishing new law;

              (3)    the factual contentions have evidentiary support or, if
              specifically so identified, will likely have evidentiary support
              after a reasonable opportunity for further investigation or
              discovery; and




14
        In light of this conclusion, the Court need not address Belle Plaine’s alternative
argument for dismissal for failure to state a claim. See Fed. R. Civ. P. 12(b)(6). But even
if Satanic Temple II were not barred by res judicata, all of TST’s claims in Satanic
Temple II fail to state a claim for the same reasons addressed above pertaining to the
futility of TST’s proposed amended complaint in Satanic Temple I.


                                             45
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 46 of 48




              (4)    the denials of factual contentions are warranted on the
              evidence or, if specifically so identified, are reasonably based
              on belief or a lack of information.

Fed. R. Civ. P. 11(b). To fulfill this obligation, Rule 11 requires counsel to “conduct a

reasonable inquiry of the factual and legal basis for a claim before filing.” Coonts v.

Potts, 316 F.3d 745, 753 (8th Cir. 2003). An attorney is subject to sanctions if a

“reasonable and competent” attorney would not believe in the legal merit of the

argument. Id.

       When determining whether Rule 11 sanctions are warranted, a district court must

use an objective standard of reasonableness and consider factors such as the alleged

wrongdoer’s history, the severity of the violation and the degree to which malice or bad

faith contributed to the violation. See Pope v. Fed. Express Corp., 49 F.3d 1327, 1328

(8th Cir. 1995); Isakson v. First Nat’l Bank, 985 F.2d 984, 986 (8th Cir. 1993). A

sanction imposed under Rule 11 “must be limited to what suffices to deter repetition of

the conduct or comparable conduct by others similarly situated.”           Fed. R. Civ. P.

11(c)(4).

       The Eighth Circuit repeatedly and unequivocally has held that “a district court

abuses its discretion by refusing to sanction a plaintiff and his counsel under Rule 11 for

filing and maintaining a frivolous lawsuit when the plaintiff seeks to relitigate claims [the

plaintiff] had been denied leave to serve against the same defendant in an earlier lawsuit.”

Pro. Mgmt. Assocs., 345 F.3d at 1033 (“Given the well-settled law of res judicata under

the circumstances in this case, [plaintiff’s] counsel should have known” that its second




                                             46
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 47 of 48




lawsuit was barred by the denial of a motion to amend the complaint in its first lawsuit);

King, 958 F.2d at 223 (concluding that “the district court erred in determining that

sanctions and costs were inappropriate” because “counsel should have realized that King

II was barred by King I because of the identity of the facts and issues”); accord

Landscape Props., 127 F.3d at 683 (affirming district court’s award of Rule 11 sanctions

in the same circumstances); see also Meyer v. U.S. Bank Nat’l Ass’n, 792 F.3d 923, 927

(8th Cir. 2015) (observing that Eighth Circuit has “repeatedly approved sanctions in cases

where plaintiffs attempted to evade the clear preclusive effect of earlier judgments”).

After the magistrate judge denied TST’s motion to amend its complaint, TST’s recourse

“was to appeal, not to start a new action.” Airframe Sys., Inc. v. Raytheon Co., 601 F.3d

9, 16 (1st Cir. 2020); accord Arrigo, 836 F.3d at 799 (7th Cir. 2016); Poe, 695 F.2d at

1107. TST did not do so here, but instead improperly filed a second frivolous lawsuit.15

This tactic resulted in a waste of resources, both for Belle Plaine and for the Court. See

Arrigo, 836 F.3d at 799–800 (observing, in analogous circumstances, that plaintiff’s

tactics wasted the resources of the court and the parties).

       For these reasons, Belle Plaine’s motion for sanctions, in the form of the

attorneys’ fees Belle Plaine incurred responding to the complaint and seeking sanctions in

Satanic Temple II, is granted.



15
      Moreover, when TST subsequently appealed the magistrate judge’s order in
Satanic Temple I on other grounds, TST argued that its motion for leave to amend the
complaint should be “denied as moot” and that the magistrate judge’s order should be
“vacated.” Thus, TST did not even attempt to pursue its proper recourse.


                                             47
      CASE 0:19-cv-01122-WMW-JFD Doc. 109 Filed 09/15/21 Page 48 of 48




                                       ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED:

      1.     Defendant’s motion for summary judgment as to Plaintiff’s promissory-

estoppel claim in Satanic Temple I, No. 19-cv-1122, (Dkt. 81), is GRANTED.

      2.     Plaintiff’s motion to strike in Satanic Temple I, No. 19-cv-1122, (Dkt. 100),

is DENIED.

      3.     The magistrate judge’s January 26, 2021 Order in Satanic Temple I,

No. 19-cv-1122, (Dkt. 79), is AFFIRMED.

      4.     Defendant’s motion to dismiss the complaint in Satanic Temple II, No. 21-

cv-0336, (Dkt. 10), is GRANTED.

      5.     Plaintiff’s motion to strike in Satanic Temple II, No. 21-cv-0336, (Dkt. 29),

is DENIED.

      6.     Defendant’s motion for sanctions in Satanic Temple II, No. 21-cv-0336,

(Dkt. 17), is GRANTED. Within fourteen days after the date of this Order, Defendant

shall file a motion and supporting evidence as to the attorneys’ fees Defendant incurred

responding to the complaint and seeking sanctions in Satanic Temple II, No. 21-cv-0336.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: September 15, 2021                              s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                           48
